Campbell, J.,
dissenting: I am constrained to dissent from the majority holding in this case. The facts sufficiently appear in the majority opinion, but I am of the opinion that the plaintiff has over-pleaded her case. The complaint shows on its face that the agent Weeks went to the home of the plaintiff for the purpose of collecting insurance premiums and when payment was refused expressly stated: *219“If you don’t have it next time, I am going to lapse the insurance.” This conduct on the part of Weeks was clearly within the scope of his agency.
As shown by the complaint, however, the plaintiff brought on the assault when she requested Weeks to leave her premises. Her language can only be surmised, but the complaint states that Weeks replied: “You don’t talk to me like that, woman,” and produced a pistol and proceeded to assault the plaintiff with the pistol, saying “I will shoot you.”
The complaint shows that the agent Weeks then proceeded out into the front yard and at that point he did not continue to assault the plaintiff but instead it states that Weeks “berated” the plaintiff for not having the money to pay the insurance premium. Webster’s Third New International Dictionary (1968) defines the word “berate” as “to heap reproaches on; criticize vigorously; scold or chide vehemently.” It certainly does not mean an assault. The assault had terminated when the agent Weeks left the immediate vicinity of the plaintiff. The assault was in connection with the plaintiff’s request that the agent Weeks leave her premises and it had no connection with or relation to the purpose of collecting the premium on behalf of the defendant.
The assault was clearly without the scope of the agency. This case is controlled by the decision of Wegner v. Delicatessen, 270 N.C. 62, 153 S.E. 2d 804, where the Court said: “However, the assault, according to the plaintiff’s testimony, was not for the purpose of doing anything related to the duties of a bus boy, but was for some undisclosed, personal motive.” In the instant case, the alleged facts are stronger for the defendant because, according to the allegations of the plaintiff herself, the assault was not for the purpose of doing anything related to the duties of collecting an insurance premium but was because of a disclosed personal motive — the agent Weeks was offended by the manner in which the plaintiff had spoken to him.